RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s claim amendments and remarks filed on 11/18/2021 have been received. In the response filed on 11/18/2021, claims 1, 7, 18, and 19 were amended. 
Claims 1, 6-16, and 18-20 are pending. Claims 2-5 and 17 are canceled. Claims 9-15 are withdrawn from consideration. Claims 1, 6-8, 16 , and 18-20 are rejected. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.

Domestic benefit
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 62/557361, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Application No. 62/557361 does not disclose the caloric reduction diet is a reduction in caloric intake, relative to the caloric maintenance diet, exclusively from reduced dietary carbohydrates relative to the caloric maintenance diet.
The effective filing date of newly presented claims 16, 18, and 20 is the filing date of the present application, i.e., 9/4/2018.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6-8, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Longo et al., US 2017/0027217 A1.
Regarding claims 1 and 6: Longo discloses a method for mimicking chronic caloric restriction (fasting mimicking diet, para 0008) to impart a health benefit (treating and reversing multiple sclerosis, type I diabetes and other autoimmune /inflammatory diseases, para 0003; reduces the subject's serum concentration of IGF-I, para 0032) in an animal (para 0021). Longo discloses the animals may be dogs and cats (para 0021). 

feeding the dog or cat a caloric maintenance diet containing calories that meet the maintenance energy requirements of the dog or cat for a caloric maintenance period
Longo discloses feeding the animal (administered to the subject, para 0033) a caloric maintenance diet (non-fasting diet, para 0033). Longo discloses the caloric maintenance diet (non-fasting diet) contains calories that meet the animal's maintenance energy requirements for a caloric maintenance period (provides the subject with normal or even elevated caloric intake necessary to return to the normal and healthy weight, para 0033). Longo discloses the caloric maintenance diet (non-

feeding the dog or cat a caloric reduction diet containing from about 40% to about 60% of the calories contained in the caloric maintenance diet for a caloric reduction period
Longo discloses feeding (administered, para 0032) a caloric reduction diet (fasting mimicking diet, para 0032). Longo discloses the caloric reduction diet (fasting mimicking diet) provides less than 60% of the subject's normal caloric intake (para 0032); less than 80%, less than 70%, less than 60%, less than 50%, less than 45%, less than 40%, or less than 35% of the subject's normal caloric intake (para 0037). Longo discloses the caloric reduction diet (fasting mimicking diet) provides the subject with greater than 10%, greater than 20%, greater than 25% or greater than 30% of the subject's normal caloric intake (para 0037). Longo discloses the caloric reduction diet (fasting mimicking diet) is administered for a caloric reduction period (first predetermined time period, para 0034). 
Overlapping ranges establish prima facie obviousness. MPEP 2144.05.

wherein the caloric maintenance period is 4 days, and the caloric reduction period is 3 days, wherein the 4 days of the caloric maintenance period and the 3 days of the caloric reduction period are consecutive
Longo discloses the caloric maintenance period (second time period, para 0033) ranges from 1-7 days; 1, 2, 3, 4, 5, 6 or 7 days; from 1 day to 55 days; 14 days; and 20 days (para 0039). 
Longo discloses the caloric reduction period (first predetermined time period, para 0034) ranges from 3 to 30 days; from 3 to 7 days; about 1, 2, 3, 4, 5, 6 or 7 days; and from 3 to 7 days (para 0038). 
Longo discloses the caloric maintenance period (second time period, para 0033) can be 4 days (para 0039). Longo discloses the caloric reduction period (first predetermined time period, para 0034) can be 3 days (para 0038).

Additionally, it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07. In the present case, Longo discloses the claimed time periods (i.e., 3 days and 4 days). As such, the selection of the particular number of days (i.e., 3 days and 4 days) amongst the disclosed periods represents the selection of days based upon their known suitability for the intended purpose. The disclosed time periods suggest the claimed ratio of caloric maintenance period and the caloric reduction period.
Finally, overlapping ranges establish prima facie obviousness. MPEP 2144.05. As discussed above, Longo suggests the claimed time periods and overlapping ranges of time periods. Therefore, Longo renders the time periods obvious. 
Longo discloses the periods of administering the caloric maintenance diet (non-FMD) and the caloric reduction diet (FMD) are alternated (para 0039). As such, Longo suggests the periods (days) are consecutive. 

the feeding for the caloric maintenance period and the feeding for the caloric reduction period are repeated over a period of at least 1 month (claim 1); and wherein the feeding for the caloric maintenance period and the feeding for the caloric reduction period are repeated over a period of at least 6 months (claim 6)
Longo discloses the caloric maintenance period and the feeding for the caloric reduction period are repeated over a period of at least 1 month and over a period of at least 6 months (a month to several years or for the lifetime of the subject, para 0039). 
Regarding claim 7: Longo discloses the caloric reduction diet (fasting mimicking diet) contains about 50% of the calories (less than 60% of the subject's normal caloric 
Regarding claim 8: Longo discloses reducing IGF-1 levels (para 0043). 
Regarding claim 19: Longo discloses the caloric maintenance period and the feeding for the caloric reduction period are repeated over a period of at least 1 month and over a period of at least 6 months (a month to several years or for the lifetime of the subject, para 0039). 

Claims 16, 18, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Longo et al., US 2017/0027217 A1; in view of Longo et al., US 2017/0000183 A1. 
Longo ‘217 is relied on as above. 
Longo ‘217 discloses the caloric reduction diet (fasting mimicking diet, para 0032) is a calorie restricted diet and/or a ketogenic diet typically with proteins/amino acids and carbohydrates being restricted but otherwise providing high micronutrient nourishment (emphasis added, para 0008).
NOTE: Longo ‘217 is interpreted as disclosing alternative fasting mimicking diets. One fasting mimicking diet is a calorie restricted diet. The alternative fasting mimicking diet is a ketogenic diet typically with proteins/amino acids and carbohydrates being restricted. 
Longo ‘217 does not discloses the calorie restricted diet is reduced only in carbohydrates relative to the caloric maintenance diet (non-fasting diet). 
Longo ‘183 is drawn to a method for mimicking chronic caloric restriction (fasting mimicking diet, para 0008) to impart a health benefit (regenerating pancreatic cells, treating Type I diabetes, treating Type II diabetes, treating the metabolic syndrome, preventing Type II diabetes and other diseases associated with metabolic syndrome, para 0003) in an animal, which may be a cat or dog (para 0025). Longo ‘183 discloses feeding the animal (administered to the subject, para 0032) a caloric maintenance diet (re-feeding diet, para 0032). Longo ‘183 discloses the caloric maintenance diet (re-
Longo ‘183 discloses feeding (administered, para 0032) a caloric reduction diet (fasting mimicking diet, para 0032). Longo ‘183 discloses, “the fasting mimicking diet is provided with protein restriction and/or carbohydrate restriction” (para 0033). Longo ‘183 discloses the caloric reduction diet (fasting mimicking diet) provides the subject with less than about 50% of the normal caloric intake of the subject (para 0033); and with at most, in increasing order of preference, 60%, 50%, 45%, 40%, or 35% of the normal caloric intake of the subject (para 0033). Longo ‘183 discloses the caloric reduction diet (fasting mimicking diet) is administered for a caloric reduction period (fasting/diet phase, para 0034). 
NOTE: Longo ‘183 discloses, “the fasting mimicking diet is provided with protein restriction and/or carbohydrate restriction” (para 0033). Therefore, Longo ‘183 suggests the calorie reduction may be from carbohydrate. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute a calorie restricted diet, as taught in Longo ‘217, with a calorie restricted diet (fasting mimicking diet) having a carbohydrate restriction, as taught in Longo ‘183, to obtain a method for feeding a dog or cat to impart a health benefit to the dog or cat via intermittent caloric restriction dieting wherein the dog or cat is fed with a caloric reduction diet having a reduction in caloric intake exclusively from reduced dietary carbohydrates relative to the caloric maintenance diet. In the present case, one having ordinary skill in the art at the time the invention was filed would expect the substitution would yield the predictable result of feeding the dog or cat with a caloric maintenance diet and a caloric reduction diet wherein the caloric reduction is obtained via a reduction in carbohydrate. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B. Furthermore, one having ordinary skill in the art at the time the invention was filed would have been . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Application No. 16/120634
Claims 1, 6-8, 16 , and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-8, and 19 of 
Regarding claims 1 and 6: ‘634 claims method for mimicking chronic caloric restriction to impart a health benefit in a dog or cat (for feeding an animal to impart a health benefit to the animal via intermittent caloric restriction dieting, claim 1); feeding the animal a caloric maintenance diet containing calories that meet the animal's maintenance energy requirements for a caloric maintenance period (claim 1); and feeding the animal a caloric reduction diet containing from about 40% to about 60% of the calories contained in the caloric maintenance diet for a caloric reduction period (feeding the animal a caloric reduction diet containing from about 40% to about 80% of the calories contained in the caloric maintenance diet for a caloric reduction period, claim 1); wherein the 4 days of the caloric maintenance period and the 3 days of the caloric reduction period are consecutive, and the feeding for the caloric maintenance period and the feeding for the caloric reduction period are repeated over a period of at least 1 month (claim 1) and six months (claim 19). 
Regarding claim 7: ‘634 claims the same periods and caloric content (claims 2-7). 
Regarding claim 8: ‘634 claims the health benefits including treatment of cardiovascular disease (claim 8) and prevention of cardiovascular disease (claim 8). 
Regarding claims 16, 18, and 20: ‘634 claims the caloric reduction diet is a reduction in caloric intake, relative to the caloric maintenance diet, exclusively from reduced dietary carbohydrates relative to the caloric maintenance diet (claim 1). 
Regarding claim 19: ‘634 claims the feeding for the caloric maintenance period and the feeding for the caloric reduction period are repeated over a period of at least 1 month (claim 1) and at least 6 months (claim 19). 
Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive. 
Applicant argues Longo ‘217’s disclosure of the days of the caloric maintenance period and the caloric reduction period do not render the claimed time period obvious (remarks, p. 6). Examiner is not persuaded by this argument for the following reasons. First, a generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. MPEP 2131.02. When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. MPEP 2131.02. In the present case, Longo discloses the claimed time periods (i.e., 4 days and 3 days). As such, the particular number of days (i.e., 4 days and 3 days) represent species within the genus of time periods. Second, overlapping ranges establish prima facie obviousness. MPEP 2144.05. Longo discloses caloric maintenance period (second time period, para 0033) ranges from 1-7 days; 1, 2, 3, 4, 5, 6 or 7 days; from 1 day to 55 days; 14 days; and 20 days (para 0039). Longo discloses the caloric reduction period (first predetermined time period, para 0034) ranges from 3 to 30 days; from 3 to 7 days; about 1, 2, 3, 4, 5, 6 or 7 days; and from 3 to 7 days (para 0038). As such, Longo ‘217 discloses overlapping day ranges. 
Unexpected Results
If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. MPEP 2145. Rebuttal evidence may include evidence of “secondary considerations,” such as unexpected results. MPEP 2145. However, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known 
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. MPEP 716.02. Applicant has the burden to establish the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. MPEP 716.02(b). See also In re Nolan, 193 USPQ 641, wherein it was established that the advantage relied upon must be a significant advantage.  The "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art." Id. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. See 35 U.S.C. 103(a). Factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. 

Applicant argues the examples in the specification suggest unexpected results  (remarks, p. 6-9). Examiner is not persuaded by this argument for the following reasons. 
First, expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof. MPEP 
Second, objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. MPEP 716.02(d). In the present case, the evidence is not commensurate in scope with the claims. The specification administered two diets to rats (specification, p. 11) and mice (specification, p. 16). The claims do not recite administration of the disclosed diets to rats and mice. 
Applicant asserts the skilled artisan would have reasonably extrapolated the experimental results from the specification, which were conducted in mice and rats, to dogs and cats as well (remarks, p. 6). Examiner is not persuaded by this argument. The arguments of counsel cannot take the place of evidence in the record. MPEP 716.01(c) II. In the present case, the argument represents unsubstantiated opinion of the applicant’s representative.
Double Patenting
Applicant makes no substantive arguments concerning the double patenting rejections (remarks, p. 10). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619